DETAILED ACTION
The Amendment filed June 27th, 2022 has been entered and fully considered. Claims 1-16 and 26-33 are pending in this application. Claims 18-25 have been cancelled, claims 1 and 5 have been amended and claims 26-33 have been newly added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "to each conductive wire of the catheter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-14 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Fraasch et al., (hereinafter 'Fraasch', U.S. PGPub. No. 2018/0214195) in view of Martin et al., (hereinafter 'Martin', U.S. PGPub. No. 2013/0336356).
Regarding independent claim 1, Fraasch (Fig. 1) discloses a method of treating a target cardiac tissue area of a patient (see [0004], [0068] for treating cardiac tissue) comprising: positioning at least one electrode (38) of a catheter (12) in, on or near the target cardiac tissue area, wherein the catheter is configured for delivery of thermal energy ([0061], “system 10 may generally include a medical device 12 that may be coupled directly to an energy supply, such as a pulsed electric field or radiofrequency (RF) generator 14 including an energy control, delivering, and monitoring system or indirectly through a catheter electrode distribution system 16 (CEDS)”; [0068], generator 14 may be configured and programmed to deliver pulsed radiofrequency ablation) and has a baseline energy threshold for catheter breakdown based on the delivery of thermal energy (see [0022]-[0023], for fault condition, specifically [0023], “after the initiation of the delivery of treatment energy, determining whether at least one of the first electrode wire and the second electrode wire are disconnected from the CEDS and determining a delivery fault condition exists when at least one of the first electrode wire and the second electrode wire are disconnected from the CEDS”); coupling the catheter (12) with an energy modulator (catheter electrode distribution system (CEDS) 16, CEDS processing circuitry 62); and delivering pulsed electric field energy from a signal generator (generator 14; [0061]; [0068]) through the energy modulator (CEDS 16; see Fig. 1) and the at least one delivery electrode (38) so as to treat the target cardiac tissue area ([0004]; [0061]; [0068]).
Fraasch further discloses “[b]oth temperature and voltage measurements may be taken continuously throughout the procedure in order to monitor device integrity using the algorithm as described above [and]… that the threshold voltages may be any suitable threshold voltages that allow for identification of a wire fault based on the asymmetrical voltages of the pullup resistor 70” ([0090]; see [0082]-[0090] for algorithm). Depending on the voltage of the thermocouple, it may be determined that a thermocouple wire (72) is open (disconnected) and/or that there is an intermittent connection between the thermocouple wire (72) for that electrode (38) and the CEDS (16) ([0084]-[0089]). Further, “[i]f the electrodes are determined to be stable, the device 12 is determined to be in good condition and the processing circuitry 44 will allow the delivery of treatment energy to the device 12. If the processing circuitry 44 determines that all electrodes 38 are not stable, the processing circuitry 44 may prevent the delivery of treatment energy to the device 12 and may alert the user of this condition” ([0089]). 
Fraasch fails to explicitly disclose wherein the energy modulator is configured to raise the baseline energy threshold for catheter breakdown to a higher energy level; and delivering pulsed electric field energy from a signal generator through the energy modulator and the at least one delivery electrode at an energy level above the baseline energy threshold for catheter breakdown so as to treat the target cardiac tissue area without discernable catheter breakdown due to the energy modulator.
However, in the same field of endeavor, Martin teaches a method of detecting a thermocouple short circuit or channel fault in a medical device (abstract, [0018]; medical device 12 and system 10 in Fig. 1-5) wherein a short “can be caused by a breakdown in the insulative barrier between individual conductors intended to be isolated. In addition, shorts can occur not only between multiple thermocouples, but also within a thermocouple consisting of a pair of wires” ([0005]). The device (12 in Fig. 1) includes one or more electrically-conductive segments or electrode (34 in Fig. 1) wherein each electrode (34) may include one or more thermocouples (37) integral to or otherwise coupled to each electrode (34) ([0024]). The sensors (thermocouples) are in communication with a control unit (14) for “initiating or triggering one or more alerts or therapeutic delivery modifications during operation of the medical device 12” and may further include “one or more controllers, processors, and/or software modules containing instructions or algorithms to provide for the automated operation and performance of the features, sequences, calculations, or procedures described herein” ([0034]). Martin further teaches an exemplary method for detecting and indicating a thermocouple short circuit or channel fault in conjunction with treatment or diagnosis of a tissue site through operation of the medical device (12) and the control unit (14) ([0036]). The processing circuitry (described above within control unit 14) is further configured to determine whether there is a connection fault condition in at least one of the first and second wire of the thermocouple (see [0036]-[0037], the control unit 14 will generate an indication of a thermocouple short circuit based at least in part of the comparison of the calculated rate of change over time to a predefined rate of change over time threshold). Further, “thermocouples are often employed in proximity to a treatment region to provide the desired feedback to regulate power delivery” ([0004]), therefore, this fault condition is utilized in order to determine if energy delivery should be modified and/or terminated to a particular electrode associated with the thermocouple indicating a fault ([0040]), thereby improving delivery and control of the proper amount of treatment energy to a treatment site ([0004]) and increasing therapeutic success rates ([0004]). As broadly claimed, by modifying and/or terminating energy delivery to a particular electrode associated with the thermocouple indicating a fault condition, the baseline energy threshold for catheter breakdown is necessarily raised to a higher energy level as the remaining electrodes continue to deliver energy so as to treat the targeted tissue area without discernable catheter breakdown due to the energy modulator (i.e. the control unit 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Fraasch to include wherein the energy modulator is configured to raise the baseline energy threshold for catheter breakdown to a higher energy level; and delivering pulsed electric field energy from a signal generator through the energy modulator and the at least one delivery electrode at an energy level above the baseline energy threshold for catheter breakdown so as to treat the target cardiac tissue area without discernable catheter breakdown due to the energy modulator, as taught by Martin. Doing so allows the user to modify and/or terminate energy to a particular electrode associated with the thermocouple indicating a fault ([0040]), thus allowing prolonged use of the device, and thereby improving delivery and control of the proper amount of treatment energy to a treatment site ([0004]) and increasing therapeutic success rates ([0004]).
Regarding claim 2, Fraasch in view of Martin teach all of the limitations of the method according to claim 1. In view of the prior modification of Fraasch in view of Martin, Martin teaches wherein breakdown comprises failure of electrical isolation of at least one internal component of the catheter ([0005], “Shorts can be caused by a breakdown in the insulative barrier between individual conductors intended to be isolated”). 
Regarding claim 4, Fraasch in view of Martin teach all of the limitations of the method according to claim 1. Fraasch further discloses wherein the thermal energy comprises radiofrequency energy or microwave energy ([0061], “The system 10 may generally include a medical device 12 that may be coupled directly to an energy supply, such as a pulsed electric field or radiofrequency (RF) generator 14”).
Regarding claim 5, Fraasch in view of Martin teach all of the limitations of the method according to claim 1, but are silent regarding wherein pulsed electric field energy has a voltage of at least 2000 volts. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pulsed electric field energy as taught by Fraasch in view of Martin such that the pulsed electric field energy has a voltage of at least 2000 volts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claim 7, Fraasch in view of Martin teach all of the limitations of the method according to claim 1. In view of the prior modification of Fraasch in view of Martin, Martin teaches further comprising providing information that is used to adjust at least one aspect of the energy modulator so as to select the higher energy level based on the information (as broadly claimed, information regarding a fault condition of the system is used to adjust the control unit 14 to disconnect particular electrode(s) associated with the thermocouple indicating a fault condition, a higher energy level is necessarily selected as the remaining electrodes continue to deliver energy). See obviousness rejection of claim 1 above for rationale. 
Regarding claim 8, Fraasch in view of Martin teach all of the limitations of the method according to claim 7. In view of the prior modification of Fraasch in view of Martin, Martin teaches wherein providing information comprises providing at least one parameter of the pulsed electric field energy (see [0034], for system 10 including one or more sensors to monitor the operating parameters throughout the system, including for example, pressure, temperature, flow rates, volume, power delivery, impedance, or the like in the control unit 14 and/or the medical device 12. The sensor(s) may be in communication with the control unit 14 for initiating or triggering one or more alerts or therapeutic delivery modifications during operation of the medical device 12). 
Regarding claim 9, Fraasch in view of Martin teach all of the limitations of the method according to claim 8. In view of the prior modification of Fraasch in view of Martin, Martin teaches wherein the at least one parameter of the pulsed electric field energy comprises voltage, current, frequency, waveform shape, duration, rising pulse time, falling pulse time and/or amplitude of the energy (see [0034], for parameters including power delivery, impedance, or the like in the control unit 14 and/or the medical device 12). 
 Regarding claim 10, Fraasch in view of Martin teach all of the limitations of the method according to claim 7. In view of the prior modification of Fraasch in view of Martin, Martin teaches wherein providing information comprises providing at least one feature of the catheter (as broadly claimed, the information regarding a fault condition of the system necessarily meets the limitation regarding providing at least one feature of the catheter). 
Regarding claim 11, Fraasch in view of Martin teach all of the limitations of the method according to claim 10. Fraasch further discloses wherein the at least one feature of the catheter comprises number of electrodes, a dimension of the electrodes, a distance between the electrodes, a brand of the catheter, a model of the catheter, a type of thermal energy the catheter is configured for or a combination of any of these ([0067], “generator 14 may include processing circuitry 44, including a processor and a memory, in communication with one or more controllers and/or memories containing software modules containing instructions or algorithms to provide for the automated operation and performance of the features, sequences, calculations, or procedures described herein and/or required for a given medical procedure”). 
Regarding claim 12 and 13, Fraasch in view of Martin teach all of the limitations of the method according to claim 7. In view of the prior modification of Fraasch in view of Martin, Martin teaches wherein providing information comprises providing an aspect of the environment of the target cardiac tissue area, wherein the at least one aspect of the environment comprises cell type(s), conductivity, voltage distribution, impedance, temperature, and/or blood flow ([0034], “system 10 may further include one or more sensors to monitor the operating parameters throughout the system, including for example, pressure, temperature, flow rates, volume, power delivery, impedance, or the like in the control unit 14 and/or the medical device 12, in addition to monitoring, recording or otherwise conveying measurements or conditions within the medical device 12 or the ambient environment at the distal portion of the medical device 12”).
Regarding claim 14, Fraasch in view of Martin teach all of the limitations of the method according to claim 10. Fraasch further discloses wherein treating the target tissue area comprises creating at least one lesion to treat an arrhythmia (see [0004] for treating arrhythmias with pulsed RF energy).
Regarding claim 30, Fraasch in view of Martin teach all of the limitations of the method according to claim 1. Fraasch (Fig. 1) further discloses coupling the catheter (12) with an interface connector (CEDS 16) that electrically couples the catheter to both the signal generator (14) and an electroanatomic mapping system ([0062]; [0064]), wherein the interface connector (16) prevents the at least one electrode from electrically communicating with both the signal generator and the electroanatomic mapping system simultaneously ([0064], “catheter electrode energy distribution system 16 may include high speed relays to disconnect/reconnected specific electrodes 38 from the generator 14 during an energy delivery procedure. Immediately following the pulsed energy deliveries, the relays may reconnect the electrode(s) 38 so they may be used for diagnostic purposes”.)
Regarding claim 31, Fraasch in view of Martin teach all of the limitations of the method according to claim 30. Fraasch (Fig. 1) further discloses wherein the interface connector (16) includes a switching system (i.e. relays) comprising a first path of at least one conductive wire between the at least one electrode and the signal generator and a second path of at least one conductive wire between the at least one electrode and the electroanatomic mapping system, wherein the switching system toggles the energy transmission between the first path and the second path ([0064], “catheter electrode energy distribution system 16 may include high speed relays to disconnect/reconnected specific electrodes 38 from the generator 14 during an energy delivery procedure. Immediately following the pulsed energy deliveries, the relays may reconnect the electrode(s) 38 so they may be used for diagnostic purposes”).
 Regarding claim 32, Fraasch in view of Martin teach all of the limitations of the method according to claim 30. Fraasch (Fig. 1) further discloses wherein coupling the catheter (12) with an energy modulator (catheter electrode distribution system (CEDS) 16, CEDS processing circuitry 62) includes operatively connecting the catheter (12) with the signal generator (16) in a manner so that the signal generator (16) is able to measure, sense or identify at least one aspect of the catheter (see [0064]; as broadly claimed, the CEDS 16 and associated processing circuitry 62 is able to identify the mode of the catheter).
Regarding claim 33, Fraasch in view of Martin teach all of the limitations of the method according to claim 30. Fraasch (Fig. 1) further discloses wherein the energy modulator (catheter electrode distribution system (CEDS) 16, CEDS processing circuitry 62) applies a desired resistance to each conductive wire of the catheter (12), wherein each desired resistance is chosen based on the at least one aspect (see [0064]; as broadly claimed, the CEDS 16 and associated processing circuitry 62 is able to identify the mode of the catheter, i.e. ablation or mapping, and would necessarily apply a desired resistance to each conductive wire of the catheter accordingly). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fraasch in view of Martin as applied to claims 1-2, 4-5, 7-14 and 30-33 above, and further in view of Mikus et al., (hereinafter ‘Mikus’, U.S. PGPub. No. 2009/0281477). 
Regarding claim 3, Fraasch in view of Martin teach all of the limitations of the method according to claim 2, but are silent regarding wherein failure of electrical isolation comprises arcing.
However, in the same field of endeavor, Mikus teaches a similar method comprising a probe (10 in Fig. 1) including two voltage delivery regions (12, 14) disposed along the length of the body portion of probe (10) and which are electrically insulated from each other by an electrically insulating region (13). This electrically insulating region (13) is provided in order to prevent electrical shorting as well as to prevent arcing between voltage delivery regions (12, 14) ([0026]). It is well known in the art (as can be seen in Mikus) to provide electrical insulation between electrically active voltage delivery regions in order to prevent malfunctions of the system such as electrical shorting and arcing, which can adversely affect treatment efficiency as well as efficacy ([0030]; [0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Fraasch in view of Martin to include wherein failure of electrical isolation comprises arcing, as taught by Mikus, as Mikus teaches electrical insulation between electrically active voltage delivery regions is necessary to prevent malfunctions of the system such as electrical shorting and arcing, which can adversely affect treatment efficiency as well as efficacy ([0030]; [0053]).  
Claims 6 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fraasch in view of Martin as applied to claims 1-2, 4-5, 7-14 and 30-33 above, and further in view of Eggers et al., (hereinafter ‘Eggers’, U.S. Pat. 7,445,618).
Regarding claim 6, Fraasch in view of Martin teach all of the limitations of the method according to claim 1. Although Fraasch discloses wherein the at least one electrode (38) comprises at least two electrodes (see plurality of electrodes 38 designated with “+” or “-“ in Figs. 1 and 2), Fraasch in view of Martin are silent regarding wherein the at least one electrode comprises at least two electrodes each connected to individual conductive wires, wherein the energy modulator maintains a voltage differential between the individual conductive wires below a predetermined threshold voltage differential that causes arcing or shorting between the individual conductive wires.
However, in the same field of endeavor, Eggers (Figs. 1-2) teaches a similar method for tissue ablation using pulsed energy comprising a probe (10) including an array of electrode terminals (58) each connected to individual conductive wires and electrically isolated from one another. Eggers teaches, “[t]he power source will be current limited or otherwise controlled so that undesired heating of electrically conductive fluids or other low electrical resistance tissues does not occur... a current limiting resistor may be selected having a large positive temperature coefficient of resistance so that, as the current level begins to rise for any individual electrode in contact with a low resistance medium (e.g., saline irrigant), the resistance of the current limiting resistor increases significantly, thereby minimizing the power delivery from said electrode into the low resistance medium (e.g., saline irrigant). Thus, the electrode terminal sees a relatively constant current source so that power dissipation through a low resistance path, e.g., normal saline irrigant, will be substantially diminished” (col. 8, line 66 - col. 9, line 18; see Figs. 16 and 16A). It is well known in the art (as can be seen in Eggers) to provide a current limiter, such as a current limiting resistor, in order to provide a relatively constant current source so that power dissipation through a low resistance path, e.g., normal saline irrigant, will be substantially diminished” (col. 8, line 66 - col. 9, line 18), thereby avoiding arcing or shorting between the individual conductive wires. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Fraasch in view of Martin to include wherein the at least one electrode comprises at least two electrodes each connected to individual conductive wires, wherein the energy modulator maintains a voltage differential between the individual conductive wires below a predetermined threshold voltage differential that causes arcing or shorting between the individual conductive wires, as taught by Eggers. Doing so provides a relatively constant current source so that power dissipation through a low resistance path, e.g., normal saline irrigant, will be substantially diminished (col. 8, line 66 - col. 9, line 18), thereby increasing safety and control. 
Regarding  claims 26-28, Fraasch in view of Martin teach all of the limitations of the method according to claim 1. Although Fraasch discloses wherein the catheter (12) comprises at least two electrodes (see plurality of electrodes 38 designated with “+” or “-“ in Figs. 1 and 2), Fraasch in view of Martin are silent regarding wherein the energy modulator comprises at least one passive component, wherein the at least one passive component comprises at least one resistor, the method further comprising selecting resistor value(s) for at least one of the at least one resistor, and wherein the catheter comprises at least two electrodes each connected to individual conductive wires, further comprising selecting at least one resistor value that maintain a voltage differential between the individual conductive wires below a predetermined threshold voltage differential that causes arcing between the individual conductive wires.
However, in the same field of endeavor, Eggers (Figs. 1-2) teaches a similar method for tissue ablation using pulsed energy comprising a probe (10) including an array of electrode terminals (58) each connected to individual conductive wires and electrically isolated from one another. Eggers teaches, “[t]he power source will be current limited or otherwise controlled so that undesired heating of electrically conductive fluids or other low electrical resistance tissues does not occur... a current limiting resistor may be selected having a large positive temperature coefficient of resistance so that, as the current level begins to rise for any individual electrode in contact with a low resistance medium (e.g., saline irrigant), the resistance of the current limiting resistor increases significantly, thereby minimizing the power delivery from said electrode into the low resistance medium (e.g., saline irrigant). Thus, the electrode terminal sees a relatively constant current source so that power dissipation through a low resistance path, e.g., normal saline irrigant, will be substantially diminished” (col. 8, line 66 - col. 9, line 18; see Figs. 16 and 16A). It is well known in the art (as can be seen in Eggers) to provide a passive current limiter, such as a current limiting resistor, in order to provide a relatively constant current source so that power dissipation through a low resistance path, e.g., normal saline irrigant, will be substantially diminished” (col. 8, line 66 - col. 9, line 18), thereby avoiding arcing or shorting between the individual conductive wires. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Fraasch in view of Martin to include wherein the energy modulator comprises at least one passive component, wherein the at least one passive component comprises at least one resistor, the method further comprising selecting resistor value(s) for at least one of the at least one resistor, and wherein the catheter comprises at least two electrodes each connected to individual conductive wires, further comprising selecting at least one resistor value that maintain a voltage differential between the individual conductive wires below a predetermined threshold voltage differential that causes arcing between the individual conductive wires, as taught by Eggers. Doing so provides a relatively constant current source so that power dissipation through a low resistance path, e.g., normal saline irrigant, will be substantially diminished (col. 8, line 66 - col. 9, line 18), thereby increasing safety and control. 
Regarding claim 29, Fraasch in view of Martin teach all of the limitations of the method according to claim 1, but are silent regarding positioning an external return electrode electrically coupleable with the signal generator on the patient and wherein the catheter delivers the pulsed electric field energy in a monopolar fashion with the external return electrode
However, in the same field of endeavor, Eggers teaches a similar method for tissue ablation using pulsed energy. Eggers teaches that, “[e]lectrosurgical procedures usually operate through the application of very high frequency currents to cut or ablate tissue structures, where the operation can be monopolar or bipolar. Monopolar techniques rely on external grounding of the patient, where the surgical device defines only a single electrode pole” (col. 1, ll. 34-41). It is well known in the art (as can be seen in Eggers) that an external return electrode is typically provided for the application of pulsed electric field energy in a monopolar fashion in order to provide a return path for the applied energy, thereby increasing safety and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Fraasch in view of Martin to include positioning an external return electrode electrically coupleable with the signal generator on the patient and wherein the catheter delivers the pulsed electric field energy in a monopolar fashion with the external return electrode, as taught by Eggers in order to provide a return path for the applied energy, thereby increasing safety and control.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fraasch in view of Martin as applied to claim 1-2, 4-5, 7-14 and 30-33 above, and further in view of Mody et al., (hereinafter ‘Mody’, U.S. PGPub. No. 2007/0219546).
Regarding claim 15, Fraasch in view of Martin teach all of the limitations of the method according to claim 14, but are silent regarding wherein the at least one lesion comprises a plurality of lesions positioned sufficiently around an entry of a pulmonary vein in an atrium of a heart of the patient so as to create a conduction block between the pulmonary vein and the atrium.
However, in the same field of endeavor, Mody (Figs. 1 and 6A-6D) teaches a similar method for creating lesions in various anatomical regions, such as the heart, in order to treat cardiac arrhythmias (abstract). Mody further teaches, “any of the ablation devices or ablation systems disclosed herein may be adapted to be inserted into the left atrium 106 through a transseptal sheath or introducer to perform a procedure in the left atrium 106” ([0185]). As best illustrated in Figure 6A, a first ablation (A1) may be provided to encircle the left superior pulmonary vein (110) so as to create a conduction block between the pulmonary vein and the atrium. After the initial ablation, the ablating portion (20) is then advanced to engage the target tissue at the next desired location (Figs. 6A- 6D), ultimately forming a continuous lesion (as best illustrated in Fig. 6D). It is well known in the art (as can be seen in Mody) to provide a plurality of intersecting lesions in order to provide at least two barriers or conduction block lines to the passing of undesirable signals, thereby better ensuring the creation of the desired conduction block ([0149]; [0189]) and increasing safety and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Fraasch in view of Martin to include wherein the at least one lesion comprises a plurality of lesions positioned sufficiently around an entry of a pulmonary vein in an atrium of a heart of the patient so as to create a conduction block between the pulmonary vein and the atrium, as taught by Mody. Doing so provides a plurality of intersecting lesions in order to provide at least two barriers or conduction block lines to the passing of undesirable signals, thereby better ensuring the creation of the desired conduction block ([0149]; [0189]) and increasing safety and efficiency.
 Regarding claim 16, Fraasch in view of Martin teach all of the limitations of the method according to claim 14, but are silent regarding wherein the at least one lesion comprises a single lesion extending sufficiently around an entry of a pulmonary vein in an atrium of a heart of the patient so as to create a conduction block between the pulmonary vein and the atrium.
However, in the same field of endeavor, Mody (Figs. 1 and 6A-6D) teaches a similar method for creating lesions in various anatomical regions, such as the heart, in order to treat cardiac arrhythmias (abstract). Mody further teaches, “any of the ablation devices or ablation systems disclosed herein may be adapted to be inserted into the left atrium 106 through a transseptal sheath or introducer to perform a procedure in the left atrium 106” ([0185]). As best illustrated in Figure 6A, a first ablation (A1) may be provided to encircle the left superior pulmonary vein (110) so as to create a conduction block between the pulmonary vein and the atrium in order to eliminate the passing of undesirable signals, thereby increasing safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Fraasch in view of Martin to include a single lesion extending sufficiently around an entry of a pulmonary vein in an atrium of a heart of the patient so as to create a conduction block between the pulmonary vein and the atrium as taught by Mody in order to eliminate the passing of undesirable signals, thereby increasing safety.   
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the amendment has necessitated a new grounds of rejection. 
It is the Examiner’s position that as broadly claimed, Fraasch et al., (U.S. PGPub. No. 2018/0214195) in view of Martin et al., (U.S. PGPub. No. 2013/0336356) teach each and every limitation of the method according to independent claim 1. 
No further arguments have been set forth regarding the dependent claims other than their allowability stemming from rejected independent claim 1.
See rejection above for further clarification.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794